DETAILED ACTION
This Office Action is responsive to the amendment filed on 12/5/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The indicated allowability of claims 13 and 14 is withdrawn in view of the amendment to the claims.
  
Claim Rejections - 35 USC § 103
Claim 1-10, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baann et al, US2006/0241256.
The rejection stands per the reasons of record, incorporated herein by reference (for claims 1-10, 16).
Regarding claim 13: Baann teaches that the prior art composition is preferably made using a combination of a slurry loop reactor and one or more gas phase reactors (¶0016).
Regarding the claimed catalyst (for claim 1) and pre-polymerization stage (for claim 14): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process"; see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion; see In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) (MPEP 2113(I)).
As discussed in the previous Actions, Baann renders obvious the production of a jacketing composition which 
is a bimodal composition comprising LMW and HMW ethylene (co)polymers; 
has the same properties of density, MFR2,  molecular weight distribution, and ESCR as the claimed invention; and 
is an in-reactor blend made by multistage polymerization using two or more reactors in series.
The prior art renders obvious a composition which appears to be the same as the claimed composition. The burden is therefore shifted to applicant to provide evidence demonstrating that  the recited process limitations result in an unobvious difference between the claimed invention and the prior art composition.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baann et al, US2006/0241256 as applied to claim 11 above, and further in view of Rogestedt et al, US6329054.
The rejection stands per the reasons of record, incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 12/5/2022 have been fully considered but they are not persuasive.
Regarding the rejection over Baann: Applicant’s arguments state that claim 1 has been amended to require the limitations previously recited in now-canceled claim 12, which was indicated as allowable in the previous Office Action. Applicant argues that the claim 1 therefore is now allowable.
In response, it is noted that claim 12 recited an invention which was a process of making a polymer composition; in contrast, the invention of independent claim 1 is a polymer composition defined using product-by-process language. Applicant has not provided evidence that the claimed process steps result in an unobvious difference between the claimed composition and the composition of Baann. The rejection is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765